TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-19-00644-CV



                            Frederick-Omoyuma Silver, Appellant

                                                 v.

    State of Texas, City of San Antonio, and the City of San Antonio Municipal Court,
                                         Appellees


             FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
                            NO. D-1-GN-19-002577
            THE HONORABLE TODD A. BLOMERTH, JUDGE PRESIDING


                            MEMORANDUM OPINION


               Frederick-Omoyuma Silver, acting pro se, filed a notice of appeal from the trial

court’s interlocutory order declaring him a vexatious litigant and requiring him to furnish

security. On October 28, 2019, the Clerk of this Court advised appellant that it appears that

this Court lacks jurisdiction over this matter and requested that he file a response by

November 7, 2019, explaining how this Court may exercise jurisdiction over this appeal.

               Appellant filed a response on November 5, 2019, but his response fails to explain

how this Court has jurisdiction over this appeal. “It is well-established that no statute authorizes

an interlocutory appeal from an order declaring a person to be a vexatious litigant and requiring

the person to post security.” Nunu v. Risk, 567 S.W.3d 462, 466 (Tex. App.—Houston [14th

Dist.] 2019, pet. denied); see id. at 466–67 (collecting cases and explaining that there is no right
to interlocutory appeal from order requiring person who is declared vexatious litigant to post

bond but that there is from order prohibiting person from filing new litigation). Accordingly, we

dismiss this appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).



                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed for Want of Jurisdiction

Filed: November 20, 2019




                                                 2